DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1- 13 is/are rejected under 35 USC 101 as being drawn to non-statutory subject matter.
Claims 1- 13 is rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Claim(s) 1, 13 is/are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. The claim is drawn to receiving a position request and dynamically setting a position of the spot by analyzing position requests. 
The claim falls within the “Mental Processes” grouping of abstract ideas.  Specifically, the limitations of receiving a position request and dynamically setting a position of the spot by analyzing position requests, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (e.g., processing device, communication 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., receiving a position request and dynamically setting a position of the spot by analyzing position requests) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component, does not amount to significantly more. Therefore, the claim is not patent eligible.
Similar claims are rejected under reasons discussed.  The other independent claims contain similar issues as the above claim. The dependent claims depend on a rejected parent claim and do not cure its deficiencies.  Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas.  For example, claim 2 is drawn to a newly generated spot.  For example, claim 3 is drawn to a request to cancel.  For example, 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rie (JP 2013/0186541) in view of Schlesinger (US 2018/0143027) in view of Schoeffler (US 2016/0021154).
Regarding claim 1, 
Rie disclose(s): 
An information processing device comprising: 
a communication unit that receives a position request from a user, the position request requesting a position of a spot at which a specific service is provided ([0007]; [0021-34]; 5 et seq.). 
The above art/combination does not expressly disclose a control unit that dynamically sets a position of the spot by analyzing position requests from a plurality of users received through the communication unit.
Schlesinger teaches or suggests: analyzing position requests from a plurality of users received through the communication unit ([0022]; [0033-4]; 9 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on 
Schoeffler teaches or suggests: dynamically sets a position of the spot by analyzing position requests (Fig. 15-17; [0127]; 5 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, facilitate communications between users in a rideshare system.
 Regarding claim 2, the combination as applied above further teaches or suggests: 
the control unit performs control in such a manner that a spot is newly generated at a position obtained by analyzing a plurality of positions indicated by position requests from the plurality of users (Rie [0023]; 5 et seq.; Schlesinger [0022]; [0033-4]; 9 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 3, the combination as applied above further teaches or suggests:
when the control unit receives, through the communication unit, a request to cancel at least a part of the position requests from the plurality of users, the control unit 
Regarding claim 4, the combination as applied above further teaches or suggests:
when a spot that provides the same specific service already exists around a plurality of positions indicated by position requests from the plurality of users, the control unit performs control in such a manner that a spot is newly generated at a position obtained by analyzing a position of the spot that already exists and the plurality of positions indicated by the position requests from the plurality of users, and that the spot that already exists is erased (Rie [0023]; 5 et seq.; Schlesinger [0022]; [0033-4]; 9 et seq.; Schoeffler Fig. 15-17; [0127]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 5, the combination as applied above further teaches or suggests:
by analyzing a plurality of positions indicated by position requests from the plurality of users who request a position of a spot at which a specific moving means stops, the position requests being received through the communication unit, the control unit dynamically sets the position of the spot (Rie [0023]; 5 et seq.; Schlesinger [0022]; [0033-4]; 9 et seq.; Schoeffler Fig. 15-17; [0127]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 6, the combination as applied above further teaches or suggests:

Regarding claim 7, the combination as applied above further teaches or suggests:
the control unit displays an image indicating a stop at a position of the set spot on a map image, and generates a presentation screen that clearly indicates scheduled time at which the specific moving means arrives at the stop, and a route of the specific moving means (Rie [0036]; [0021]; Fig. 3; 5 et seq.; Schoeffler Fig. 15-17; [0127]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 8, the combination as applied above further teaches or suggests:
by analyzing a plurality of positions indicated by position requests from the plurality of users who request a position of a spot at which specific content is provided, the position requests being received through the communication unit, the control unit dynamically sets the position of the spot, and registers the position of the spot with the set spot associated with the specific content (Rie [0033]; [0041]; Fig. 3; 5 et seq.; 
Regarding claim 9, the combination as applied above further teaches or suggests:
the positions indicated by the position requests include a position of a real space or a position of a virtual space (Rie [0007]; [0021]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 10, the combination as applied above further teaches or suggests:
the control unit displays an image of the associated specific content at a position of the set spot on the map image, and generates a presentation screen that clearly indicates whether the spot is an official spot set beforehand on the management side, an unofficial spot set on a basis of a request from a general user, or a spot set on a basis of a request from a user (Rie [0021-2]; Fig. 3; 5 et seq.; Schlesinger [0022]; [0033-4]; 9 et seq.; Schoeffler Fig. 15-17; [0127]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 11, the combination as applied above further teaches or suggests:	
by analyzing a plurality of positions indicated by position requests from the plurality of users who requests a position of a spot at which an automatic driving service 
Regarding claim 12, the combination as applied above further teaches or suggests:
by weighting a plurality of positions indicated by position requests from the plurality of users according to properties of each user to perform analyzation, the position requests being received through the communication unit, the control unit dynamically sets a position of the spot (Rie [0024-5]; 5 et seq.; Schlesinger [0022]; [0033-4]; 9 et seq.; Schoeffler Fig. 15-17; [0127]; 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 13, 
An information processing method executed by a processor, the method comprising the steps of: 
receiving a position request from a user by a communication unit, the position request requesting a position of a spot at which a specific service is provided; and dynamically setting a position of the spot by analyzing position requests from a plurality of users received through the communication unit (the limitations are rejected for similar reasons as claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
/SHIRLEY LU/           Primary Examiner, Art Unit 2684